Case 2:19-cv-08084-RGK-GJS Document 19 Filed 04/15/20 Page 1 of 2 Page ID #:62



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11 JEREMY HOLLAND,                          Case No.: 2:19-cv-08084 RGK (GJSx)
                                             Hon. R. Gary Klausner
 12              Plaintiff,
                                             [PROPOSED] ORDER GRANTING
 13        vs.                               STIPULATION FOR DISMISSAL OF
                                             THE ENTIRE ACTION
 14
    BRINKER RESTAURANT
 15 CORPORATION D/B/A CHILI’S                JS-6
 16
    #1449; FRANKLIN MOTEL, LLC; and
    DOES 1 to 10,
 17
                 Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                      [PROPOSED] ORDER
Case 2:19-cv-08084-RGK-GJS Document 19 Filed 04/15/20 Page 2 of 2 Page ID #:63



  1         Based on the stipulation of the parties and for good cause shown:
  2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
  3   all parties to bear their own fees and costs.
  4

  5         SO ORDERED.
  6

  7         DATED: April 15, 2020                         _
  8                                                       United States District Court Judge

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      1
                                          [PROPOSED] ORDER
